COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 10 of Harris County

       Appellant, Richard Vincent Letizia, has filed a “Request of Supplemental
Reporter’s Record for Trial Court Cause Number 2112524 Submitted to this Court on
April 19, 2018.” The motion is granted.
       We direct the Clerk of this Court to deliver to appellant, at the most recent address
he has provided, a copy of the one-volume reporter’s record of the April 10, 2018
hearing, filed in this Court on April 19, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: June 28, 2018